 



Exhibit 10.16
EMPLOYMENT AND NON-COMPETITION AGREEMENT
This Employment and Non-Competition Agreement (this “Agreement”) is made this
12th day of March, 2007 but effective as of January 1, 2007 by and between
National Interstate Corporation (“NIC”) and David W. Michelson (“Michelson”).
In consideration of the mutual covenants set forth in this Agreement, NIC and
Michelson agree as follows:
1. Employment; Term. During the period specified in this Section 1, NIC will
employ Michelson, and Michelson will be employed by NIC, on the terms and
subject to the conditions set forth in this Agreement. The term of Michelson’s
employment under this Agreement (the “Term”) will begin as of January 1, 2007
(the “Effective Date”), and, subject to prior termination as provided in
Section 15, will continue through the close of business on January 2, 2009 (that
date being the end of the “Scheduled Term”).
2. Duties and Responsibilities.
(a) During the Term, Michelson will serve as President and Chief Operating
Officer of NIC (or in such more senior position as the Board of Directors of NIC
may determine), and he will perform such duties and have such responsibilities
as may be assigned to him from time to time by NIC’s Chief Executive Officer and
Board of Directors that are consistent with his position as President and Chief
Operating Officer (or such more senior position, if any, as the Board of
Directors of NIC may determine). In addition, during the Term, Michelson will
also serve certain subsidiaries of NIC in such executive capacities as may be
mutually agreed upon from time to time by Michelson and the respective Boards of
Directors of those NIC subsidiaries, consistent with NIC’s past practice with
respect to the President serving in such capacities.
(b) At all times during the Term, Michelson will devote his entire business
time, energy, and talent to the business of and to the furtherance of the
purposes and objectives of NIC.
3. Compensation. All compensation payable to Michelson under this Agreement will
be subject to such withholding as may be required by applicable law.
(a) Base Salary. NIC will pay base salary to Michelson during the Term, in
accordance with NIC’s normal payroll practices, (i) at the rate of $300,000 per
year from the Effective Date through the day immediately preceding the first to
occur of (x) the date, if any, on which Michelson is promoted to the position of
Chief Executive Officer of NIC and (y) January 1, 2008 (that first to occur date
being the “Raise Implementation Date”), and (ii) from and after the Raise
Implementation Date, at the rate of $375,000 per year. The rate of Michelson’s
base salary will be subject to review and potential increase, but not decrease,
(a) in connection with annual salary reviews to be conducted in accordance with
NIC’s customary practice or (b) at such other time or times as the Board of
Directors of NIC may deem it appropriate to increase Michelson’s base salary.
(b) Annual Bonus. Michelson will be eligible for a bonus each year, subject to
and in accordance with the rules of NIC’s Management Bonus Plan, with a target
bonus for each year equal to 100% of his base salary for the year.
(c) Stock Grants. Contemporaneously with the execution of this Agreement, NIC is
granting to Michelson (i) pursuant and subject to a separate Stock Bonus
Agreement, an award of a specified number of Common Shares of NIC without any
restrictions plus cash in an amount intended to be

1



--------------------------------------------------------------------------------



 



sufficient to satisfy the withholding obligation with respect to the entire
award, and (ii) pursuant to a separate Restricted Shares Agreement, an award of
a specified number of Common Shares of NIC as Restricted Shares with provision
for surrendering a portion of such shares to satisfy the future tax withholding
obligations with respect to Restricted Shares as to which all restrictions lapse
from time to time. Michelson’s rights and obligations with respect to the Common
Shares so granted shall be as set forth in the Stock Bonus Agreement and in the
Restricted Shares Agreement, respectively.
4. Health, Life, and Disability Coverage.
(a) NIC will continue to provide to Michelson, throughout the Term, coverage
under NIC’s health insurance benefits plans, including the Flexible Spending
Account program, subject to normal deductibles, premiums, and co-payments in
effect from time to time.
(b) NIC will continue to provide to Michelson, throughout the Term, the maximum
levels of coverage available under NIC’s Basic Life Insurance/Accidental Death
and Dismemberment Plan.
(c) NIC will continue to provide to Michelson, throughout the Term, short term
and long term (group and supplemental) disability coverage on substantially the
same basis as was provided to him by NIC during 2006.
5. Savings and Profit Sharing Plan. Michelson will continue to be eligible
throughout the Term to participate in NIC’s Savings and Profit Sharing Plan with
payroll deductions and ultimate distributions to be made in accordance with the
provisions of that plan. Michelson will be eligible for NIC 401(k) profit
sharing contributions on the same basis as other senior executive officers
throughout the Term.
6. Office, Auto, and Perquisites. Throughout the Term, Michelson will be
entitled to the continued use of an office and secretarial services appropriate
to his position, to the continued use of an automobile (under NIC’s Company Auto
Program for Senior Officers), and to all standard officer perquisites that are
provided to other senior officers of NIC.
7. PTO. Michelson will be entitled to paid time off during each calendar year in
accordance with NIC’s Paid Time Off Policy as applicable to senior executives of
NIC and as in effect from time to time.
8. Reimbursement for Expenses. Subject to such limitations as may be reasonably
imposed by NIC from time to time, NIC will reimburse Michelson for reasonable,
ordinary, and necessary business expenses incurred by him in furtherance of
NIC’s business, provided Michelson accounts to NIC therefore in a manner
sufficient to substantiate deductions with respect to those expenses by NIC for
federal income tax purposes.
9. Confidential Information. Notwithstanding any other provision of this
Agreement, both during and after Michelson’s employment with NIC, Michelson will
maintain the confidentiality of Confidential Information and will refrain from
using such Confidential Information (except in connection with Michelson’s job
responsibilities) and disclosing it to anyone other than NIC, its employees, and
other entities that have a business relationship with NIC and a need for such
Confidential Information. For purposes of this Agreement, “Confidential
Information” is information of NIC that Michelson would not have acquired but
for his employment by NIC and that NIC endeavors to keep confidential, including
without limitation, and regardless of whether such information is in a tangible
medium of expression, accounting information, agency information,
broker-marketing information, claims information, customer service information,
employee information, financial information, information systems information,
underwriting information, and any information provided by a third party to NIC
in confidence. At the termination of this Agreement or otherwise upon NIC’s
demand, Michelson will provide to NIC all

2



--------------------------------------------------------------------------------



 



records containing Confidential Information as well as any copies of it,
including handwritten notes made or derived from Confidential Information or
records, all of which are the property of NIC.
10. Activity Restraints. Michelson agrees that he will not, while employed by
NIC or at any time within 12 months after termination of his employment with
NIC, whether as an individual for his own account, or as an employee, officer,
director, significant shareholder, partner, member, agent, independent
contractor, or consultant of any person, firm, corporation, or other entity
engage in the following activities:
(a) Enter into or engage in any business that competes, directly or indirectly,
with the NIC;
(b) Have any contact, including discussions, negotiations, agreements, or
understandings, with any insured, potential insured, agent, broker, or other
entity of NIC with which NIC had discussions, negotiations, agreements or
understandings with at any time during Michelson’s employment relating in any
manner to competing insurance products that are identical to, substantially the
same as, or an adequate substitute for any insurance products of NIC and that
are, or could reasonably be anticipated to be, marketed or distributed in such a
manner and in such a geographic area as to actually compete with such insurance
products of NIC.
Nothing in this Section 10 is intended to preclude Michelson from seeking
employment in any capacity (including with any insurance company) that is not in
conflict or competition (directly or indirectly) with the then-current or
contemplated business activities of NIC at the time of his termination. For
example, provided he does not violate the provisions of Sections 10 and 11 of
this Agreement, Michelson may be employed by a national insurance company that
does not compete with NIC at the time of his termination.
11. Soliciting NIC Employees. Michelson will not, either while employed by NIC
or at any time within 24 months after termination of his employment with NIC,
directly or indirectly, hire or solicit for hire any of NIC’s employees to work
for Michelson or any person or entity with which Michelson is associated other
than NIC and its affiliates.
12. Remedies. Michelson acknowledges that:
(a) The promises in Sections 10 and 11 of this Agreement are reasonably
necessary to protect the goodwill, trade secrets, and other business interests
of NIC and will not cause Michelson undue hardship.
(b) Any breach of these promises will cause NIC immediate irreparable harm for
which injunctive relief, including an ex parte temporary restraining order, may
be necessary. Injunctive relief will not preclude NIC from receiving any other
relief to which it might be entitled.
(c) The promises in Sections 10 and 11 of this Agreement are of the essence of
this Agreement. They must be construed as independent of any other provision of
this Agreement and the existence of any claim or cause of action of Michelson
against NIC, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by NIC of these promises.
13. Tolling. If any provisions of this Agreement are violated, then the time
limitations set forth in this Agreement shall be extended for a period of time
equal to the period of time during which such breach occurs, and, in the event
the Company is required to seek relief from such breach before any court, board,
or other tribunal, then the time limitation shall be extended for a period of
time equal to the pendency of such proceedings, including all appeals.

3



--------------------------------------------------------------------------------



 



14. Construction of Agreement. Michelson’s promises in Sections 10 through 13 of
this Agreement are separate and independent. If any of these promises is
declared invalid or unenforceable by any court, Michelson’s remaining promises
and obligations shall remain in full force and effect. If any of the provisions
contained in Sections 10 through 13 of this Agreement are held to be
unenforceable due to the duration or other aspect of the scope of those
provisions, the parties agree that a court has the power to and should reduce
the duration or scope of that provision and enforce the provision in its reduced
form. Sections 10 through 13 shall survive termination of this Agreement.
15. Termination.
(a) At Expiration of Term. If not earlier terminated, the parties anticipate
that Michelson’s employment with NIC will continue beyond the Scheduled Term
pursuant to the terms of this Agreement. After January 2, 2009, the terms of
this Agreement shall remain in effect unless either party gives 90 days written
notice to the other party of a contrary intention.
(b) Death or Disability. Michelson’s employment under this Agreement will
terminate immediately upon Michelson’s death. NIC may terminate Michelson’s
employment hereunder immediately upon giving notice of termination if Michelson
is disabled, by reason of physical or mental impairment, to such an extent that
he has been unable to substantially perform his duties under this Agreement for
an aggregate of 90 days (whether business or non-business days and whether or
not consecutive) during any period of twelve consecutive calendar months.
(c) For Cause. NIC may terminate Michelson’s employment under this Agreement for
“Cause” if:
(i) Michelson is convicted of a felony (other than felonious operation of a
motor vehicle);
(ii) Michelson commits an act or series of acts of dishonesty or wrongful
misconduct in the course of his employment that are materially injurious to NIC
or materially inimical to the best interests of NIC and, if the act or acts are
capable of being cured, Michelson fails to cure or take all reasonable steps to
cure within 30 days of notice from the Board of Directors to Michelson;
(iii) Michelson continues to violate his obligations under either or both of
Sections 10 and 11 of this Agreement after the Board of Directors has advised
him in writing to cease those activities;
(iv) Other than for disability, Michelson abandons or consistently fails to
attempt to perform his duties and responsibilities under this Agreement at any
time during the Term, in either event for 10 consecutive business days after
written notice from the Board of Directors.
(d) Good Reason. Michelson may terminate his employment under this Agreement for
“Good Reason” if:
(i) NIC reduces his base salary below the rate specified in Section 3(a) or
below any higher rate at which base salary is paid to him from time to time
under this Agreement;
(ii) NIC fails to continue in effect a management bonus plan that provides
Michelson with a target bonus opportunity equal to at least 100% of his base
salary for each year;
(iii) NIC reduces, in any significant manner, Michelson’s duties,
responsibilities, or position with respect to NIC from his duties,
responsibilities, or position as President and Chief Operating Officer of NIC
(or from his duties, responsibilities, or position in connection with such more
senior position as the Board of Directors of NIC may determine) and fails to
reverse that reduction within 30 days of notice by Michelson to NIC of his
objection to the reduction; or

4



--------------------------------------------------------------------------------



 



(iv) NIC shifts Michelson’s principal place of employment with NIC to a location
that is more than 25 miles (by straight line measurement) from the site of NIC’s
headquarters in Richfield, Ohio.
For the avoidance of doubt, the failure of the Board of Directors of NIC to
promote Michelson to the position of Chief Executive Officer and/or the hiring
by the Board of Directors of NIC of another individual as Chief Executive
Officer will not constitute Good Reason under this Agreement.
16. Payments Upon Termination.
(a) Upon Termination Without Cause or for Good Reason. If Michelson’s employment
under this Agreement is terminated by NIC without Cause or by Michelson for Good
Reason, NIC will pay and provide to Michelson compensation and benefits as
follows:
(i) Base Salary. NIC will continue to pay base salary to Michelson, at the rate
in effect immediately before the date on which his employment is terminated (the
“Termination Date”), through the last to occur of (A) the end of the Scheduled
Term (i.e., January 2, 2009), and (b) the first anniversary of the Termination
Date.
(ii) Prior Year Bonuses. For purposes of determining Michelson’s right to
bonuses with respect to any year that ends on or before the Termination Date (a
“Prior Year”), Michelson will be deemed to be in the active employ of NIC
indefinitely after the Termination Date. Accordingly, any bonus payments
attributable to a Prior Year that would otherwise be paid to Michelson after the
Termination Date (with the original requirement that he be in the active employ
of NIC at the scheduled time of the bonus payment) will be paid to Michelson or
to his estate as if he remained in the employ of NIC through the date of each
scheduled bonus payment.
(iii) Pro Rata Partial Year Bonus. If the Termination Date is not the last day
of a calendar year and NIC determines, in accordance with the terms of the
Management Bonus Plan, to pay bonuses to senior management members with respect
to the calendar year in which the termination occurs, then NIC will pay to
Michelson, as a pro rata bonus for the year in which the termination occurs, an
amount equal to (x) the percentage payout of the bonus pool for such year as
confirmed by NIC’s Compensation Committee multiplied by (y) his target bonus for
the entire calendar year multiplied by a fraction, the numerator of which is the
number of months during which he was employed by NIC during the year (rounded up
to the next highest number of months) and the denominator of which is 12. By way
of example, if Michelson is terminated without cause on any date in November,
2008, and NIC meets applicable underwriting profit and growth targets under the
Management Bonus Plan for the Compensation Committee to approve a 50% payout of
the bonus pool for 2008, then Michelson would be entitled to a pro rata bonus
equal to 50% of his 100% target bonus multiplied by 11/12ths. If NIC does not
pay bonuses under the Management Bonus Plan to senior management members for the
calendar year in which the termination occurs, NIC will not pay any pro rata
bonus to Michelson for that calendar year. Any pro rata bonus that is payable to
Michelson under this section will be paid at the same time or times and in the
same relative proportions as bonuses for that year are paid to continuing senior
management members and Michelson will be deemed, for these purposes, to be in
the active employ of NIC indefinitely after the Termination Date.
(iv) Benefits. NIC will continue to provide to Michelson through the end of the
Scheduled Term (i.e., through January 2, 2009) all benefits under this Agreement
to which he would be entitled if he had remained in the employ of NIC through
the end of the Scheduled Term.

5



--------------------------------------------------------------------------------



 



(v) Full Vesting of Outstanding Stock Options. All unvested options for the
purchase of Common Shares of NIC that Michelson holds as of the Termination Date
will become fully vested and exercisable as of the Termination Date and
Michelson will have a period of 90 days following the Termination Date within
which to exercise any and all of those options that then remain unexercised. NIC
will take such steps with respect to Michelson’s outstanding stock options as
are necessary to cause the acceleration of vesting contemplated by this
Section 16(a)(v).
For the avoidance of doubt, if NIC gives 90 days written notice to Michelson of
its intention that the Agreement no longer remain in effect (as contemplated by
the last sentence of Section 15(a)), the date on which the Agreement expires
pursuant to that notice will be the Termination Date for purposes of this
Section 16(a) and NIC will be deemed to have terminated Michelson’s employment
without Cause as of the Termination Date.
(b) Upon Death or Disability. If (i) Michelson’s employment is terminated upon
his death or disability as provided in Section 15(b) and (ii), at the time of
termination, Michelson is not in breach of his obligations under either of
Sections 9 or 10 above, then NIC will pay and provide to Michelson (or to his
successor in interest) the same compensation and benefits to which he would have
been entitled if the termination had been by NIC without Cause, all as provided
in Section 16(a) above.
(c) Upon Any Other Termination. Upon any termination of Michelson’s employment
other than a termination (i) by NIC without Cause, (ii) by Michelson for Good
Reason, or (iii) upon Michelson’s death or disability, NIC will pay to Michelson
all unpaid cash compensation accrued through the effective date of termination
but will not be obligated to make any further payment or to provide any further
benefit to Michelson under this Agreement.
17. Arbitration.
(a) Procedures. Except as otherwise provided in Section 17(d) with respect to
injunctive relief, any controversy, claim, or dispute arising out of or relating
to this Agreement, or the breach of any provision of this Agreement, or relating
to Michelson’s employment, will be submitted to binding arbitration in
Cleveland, Ohio in accordance with the Arbitration Rules of the American
Arbitration Association. The arbitration will be conducted by a single
arbitrator selected from the list of arbitrators maintained by the American
Arbitration Association under its Employment Program or any successor program as
follows: (i) the American Arbitration Association (at the request of either or
both parties) will provide a list of the names of seven disinterested potential
arbitrators, (ii) NIC will delete one name from the list, (iii) Michelson will
delete one name from the shortened list, (iv) the procedure in (ii) and
(iii) will be repeated alternately until only the name of one potential
arbitrator remains on the list and that potential arbitrator will be the
arbitrator. If either NIC or Michelson fails to cooperate reasonably in the
selection of a single arbitrator, the other of them may request that the
American Arbitration Association name as the arbitrator any one of the potential
arbitrators (as selected by the party making the request) still remaining on the
original list of seven at the time of the failure to cooperate. The decision by
the arbitrator will be final and binding on the parties to this Agreement.
Judgment upon the decision rendered by the arbitrator may be entered in any
court having appropriate jurisdiction.
(b) Fees and Expenses. The expenses of the arbitration and any related
proceedings of the type referred to in Section 17(d) (other than the legal fees
and expenses incurred by Michelson in connection with the arbitration and
related proceedings) will be paid by NIC. The reasonable legal fees and expenses
incurred by Michelson in connection with the arbitration and related proceedings
will also be paid by NIC unless the arbitrator rules that Michelson had no
reasonable grounds for the

6



--------------------------------------------------------------------------------



 



position propounded by him in the arbitration (which determination need not be
made simply because Michelson fails to succeed in the arbitration and related
proceedings).
(c) Interest. If the arbitrator determines that NIC has failed to timely pay any
amount or provide any benefit to Michelson, Michelson will be entitled to
receive, in addition to the payment or benefit itself, interest on the unpaid
amount or on the value of the benefit not provided, at a rate to be determined
by the arbitrator, from the date on which the payment or benefit should have
been made or provided to the date on which the payment or benefit is made or
provided.
(d) Injunctive Relief. Any party to a dispute, claim, or controversy described
in Section 17(a) will be entitled to apply to any court of competent
jurisdiction for injunctive relief at any time before the arbitrator has been
appointed and has affirmatively accepted the obligation to determine the extent
to which injunctive relief should be continued or granted. Any injunctive relief
granted by a court of competent jurisdiction will be subject to modification or
termination by the arbitrator once the arbitrator has affirmatively accepted
that obligation.
18. Notices. Any notice, request or instruction to be given hereunder by either
party to the other will be in writing and will be deemed to have been given
(a) when it is delivered in person to Michelson or to the individual to whose
attention notices to NIC are to be given, as the case may be, or (b) the first
business day after it is sent by nationally recognized overnight courier,
addressed as provided below, or to such other addresses as may be designated by
written notice to the other party:

         
 
  If to NIC:   National Interstate Corporation
 
      3250 Interstate Drive
 
      Richfield, OH 44286
 
      Attention: General Counsel
 
       
 
  If to Michelson:   David W. Michelson
 
      78 Cohasset Drive
 
      Hudson, Ohio 44236
 
       
 
  With a copy to:   Gregory M. Nolfi
 
      Hahn Loeser & Parks LLP
 
      3300 BP Tower
 
      Cleveland, Ohio 44114

19. Assignment and Binding Effect. The obligations of the parties hereunder may
not be assigned or transferred, except upon the written consent of the other
party hereto; except that NIC may assign the benefit of this Agreement to any of
its affiliates. This Agreement will be binding upon and inure to the benefit of
Michelson and NIC and their permitted assigns.
20. Entire Agreement. This Agreement supersedes all prior agreements between the
parties relating to the subject matter discussed herein, specifically including
the Confidentiality and Non-Competition Agreement dated January 5, 1995, and
constitutes the entire Agreement between the parties as respects the rights and
duties of the parties to this Agreement with respect to that subject matter.
There are no other promises or obligations relating to those rights and duties
except as contained in this Agreement. Nothing in this Agreement is intended to
or will limit Michelson’s rights under either the Stock Bonus Agreement or the
Restricted Share Agreement referred to in Section 3(c) above or under the
Employee Retention Agreement entered into between Michelson, NIC and National
Interstate Insurance Agency, Inc. originally effective January 1, 1997 as
amended effective February 8, 2006.

7



--------------------------------------------------------------------------------



 



21. Governing Law, Venue. The provisions of this Agreement will be governed by
and construed in accordance with the laws of the State of Ohio applicable to
contracts made in and to be performed exclusively within that State,
notwithstanding any conflict of law provision to the contrary. Subject to the
mandatory arbitration provisions of Section 17, the parties consent to venue and
personal jurisdiction over them in the courts of the State of Ohio and federal
courts sitting in the State of Ohio, for purposes of construing and enforcing
this Agreement.
In witness whereof, the parties have executed this Agreement as of the date
first written above.

            NATIONAL INTERSTATE CORPORATION
      By:   /s/ Alan R. Spachman         Alan R. Spachman, Chief Executive
Officer                      /s/ David W. Michelson       DAVID W. MICHELSON   
       

8